Name: Commission Regulation (EC) No 52/94 of 12 January 1994 amending Regulation (EEC) No 2747/93 opening a standing invitation to tender for the resale on the internal market of bread-making wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 9/2 Official Journal of the European Communities 13. 1 . 94 COMMISSION REGULATION (EC) No 52/94 of 12 January 1994 amending Regulation (EEC) No 2747/93 opening a standing invitation to tender for the resale on the internal market of bread-making wheat held by the German intervention agency whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 21 93/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2747/93 of 5 October 1993 opening a standing invitation to tender for the resale on the internal market of a total quantity of 40 000 tonnes of bread-making wheat held by the German intervention agency (3), as amended by Regula ­ tion (EC) No 3573/93 (4), has fixed the minimum resale price at ECU 130 per tonne ; Whereas in the current situation it would be appropriate to reduce the minimum resale price to be observed to ECU 125 per tonne ; Article 1 In Article 4 of Regulation (EEC) No 2747/93, 'ECU 130 per tonne' is replaced by 'ECU 125 per tonne'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 248, 6. 10. 1993, p. 13 . (*) OJ No L 326, 28 . 12. 1993, p. 9 .